  Exhibit 10.3

REVOLVING CREDIT NOTE
 
 
$2,000,000.00
 February 26, 2019

 
 
FOR VALUE RECEIVED and intending to be legally bound, the undersigned, LIGHTPATH
TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), jointly and severally,
promise to pay, in lawful money of the United States of America, to the order of
BANKUNITED, N.A., a national banking association (“Lender”), at the address set
forth in Section 2.5(a) of the Loan Agreement, the maximum aggregate principal
sum of Two Million and No/100 Dollars ($2,000,000.00) or such lesser sum which
represents the principal balance outstanding under the Revolving Credit Facility
established pursuant to the provisions of that certain Loan Agreement dated of
even date herewith, between Borrower and Lender (as it may be supplemented,
restated, superseded, amended or replaced from time to time, “Loan Agreement”).
The outstanding principal balance hereunder shall be payable in accordance with
the terms of the Loan Agreement. The outstanding principal balance of this Note,
plus all accrued but unpaid interest, shall be due and payable on the Revolving
Credit Maturity Date. The actual amount due and owing from time to time
hereunder shall be evidenced by Lender’s records of receipts and disbursements
with respect to the Revolving Credit Facility, which shall, in the absence of
manifest error, be conclusive evidence of the amount. All capitalized terms used
herein without further definition shall have the respective meanings ascribed
thereto in the Loan Agreement.
 
Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rates set forth in the Loan
Agreement. Interest shall be calculated on the basis of a year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.
 
This Revolving Credit Note is that certain Revolving Credit Note referred to in
the Loan Agreement.
 
If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Revolving Credit Note along with all accrued
and unpaid interest and unpaid Expenses shall become, or may be declared,
immediately due and payable as provided in the Loan Agreement. The obligations
evidenced by this Revolving Credit Note are secured by the Collateral.
 
This Revolving Credit Note may be prepaid only in accordance with the terms and
conditions of the Loan Agreement.
 
Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Revolving Credit Note.
 
This Revolving Credit Note shall be governed by and construed in accordance with
the substantive laws of the State of Florida (without giving effect to
principles of conflicts of law). The provisions of this Revolving Credit Note
are to be deemed severable and the invalidity or unenforceability of any
provision shall not affect or impair the remaining provisions of this Revolving
Credit Note which shall continue in full force and effect. No modification
hereof shall be binding or enforceable against Lender unless approved in writing
by Lender.
 
BORROWER (AND LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVES ANY AND ALL RIGHTS
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR
COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER THE
LOAN DOCUMENTS.
 
 
[EXECUTION PAGES FOLLOW]



 
[SIGNATURE PAGE OF REVOLVING CREDIT NOTE]
 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed these presents the day and year first above written.
 
LIGHTPATH TECHNOLOGIES, INC.
a Delaware corporation
 
 
By: /s/ J. James Gaynor
J. James Gaynor, President
 
 
 
 
 
                                                                    

